Citation Nr: 1232113	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  08-04 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a neurological disorder of the left lower extremity, to include sciatica, including as due to service-connected spinal stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel

INTRODUCTION

The Veteran had active service from June 1977 to June 1980 and from November 1990 to June 1991, including in the southwest Asia theater of operations during the Persian Gulf War.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied, in pertinent part, the Veteran's claim of service connection for a neurological disorder of the left lower extremity, to include sciatica, including as due to service-connected spinal stenosis (characterized as left sciatica).  An RO hearing was held in November 2007.  A Travel Board hearing was held at the RO in June 2009 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcripts has been added to the record.

In July 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred a neurological disability of the left lower extremity, to include sciatica, during active service.  He alternatively contends that he incurred a neurological disability of the left lower extremity, to include sciatica, as a result of his service-connected spinal stenosis.

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) 

The Board notes that the Veteran has asserted consistently in lay statements and hearing testimony that he experiences left leg pain and numbness.  He also has asserted consistently that his left leg pain and numbness were caused or aggravated (permanently worsened) by his service-connected spinal stenosis.  Although VA electromyograph (EMG) in June 2007 found a normal left lower extremity, a review of the Veteran's VA outpatient treatment records shows that he has been diagnosed as having left leg pain.  It is not clear from a review of these records whether the Veteran's subjective complaints of left leg pain and numbness result in objective manifestations of neurological disability that could be attributed to active service, including as due to his service-connected spinal stenosis.  The Board observes in this regard that the presence of a mere symptom (such as pain alone), absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

To date, however, the Veteran has not been afforded a VA examination to determine the nature and etiology of his currently claimed left lower extremity disorder.  The Board also observes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of any neurological disorder of the left lower extremity, to include sciatica, including as due to service-connected spinal stenosis, found to be present.

The RO/AMC should also obtain the Veteran's up-to-date VA and private treatment records.  The Board notes in this regard that the Veteran's most recent VA treatment records are dated through August 2010.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Sioux Falls, South Dakota, for the period from August 2010 to the present, and from any additional VA and non-VA medical provider identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. After accomplishing the above-requested development, schedule the Veteran for appropriate VA examination performed by a physician, preferably a neurosurgeon, to determine the nature and etiology of his claimed neurological disability of the left lower extremity, to include sciatica.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted and all clinical findings reported in detail.  The Veteran should be asked to provide a complete medical history, if possible.  
   
a) The examiner should be asked to determine whether the Veteran currently suffers from a left lower extremity neurological disorder and, if so, to identify any objective manifestations of the neurological disability of the left lower extremity, to include sciatica, currently experienced by the Veteran, if possible.  

b) If a neurological disorder of the left lower extremity is diagnosed, the examiner should indicate whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a neurological disability of the left lower extremity, to include sciatica, is related to the Veteran's active service or any incident of service or was caused or aggravated (permanently worsened) by the Veteran's service-connected spinal stenosis.  If not, is it at least as likely as not aggravated by the service-connected spinal stenosis?  If aggravated, what permanent measurable increase in current left lower extremity neurological pathology is attributable to the service-connected spinal stenosis?

c) The examiner also should describe the functional impact, if any, of the Veteran's diagnosed neurological disability of the left lower extremity, to include sciatica.  A complete rationale must be provided for any opinions expressed.

(The examiner is advised that service connection is in effect for spinal stenosis at L3-4 and facet joint arthritis of the lumbar spine.  The examiner also is advised that the Veteran contends that he incurred a neurological disability of the left lower extremity, to include sciatica, during active service or, alternatively, that his service-connected spinal stenosis at L3-4 and facet joint arthritis of the lumbar spine caused or aggravated (permanently worsened) his neurological disability of the left lower extremity, to include sciatica.  The examiner is advised further that the Veteran's subjective complaints of left leg pain and numbness were not confirmed by EMG testing in June 2007.)

3.  Thereafter, readjudicate the Veteran's claim in light of any evidence added to the record.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).
_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

